Citation Nr: 1426762	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-05 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES
 
1.  Entitlement to a combined evaluation in excess of 90 percent for residuals of a cerebrovascular accident for the period beginning after June 1, 2008.
 
2.  Entitlement to special monthly compensation based on the need for aid and attendance.
 

REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant and his spouse 
 
 

ATTORNEY FOR THE BOARD
 
W. Doernberg, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1948 to July 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In February 2013, the Veteran testified at a Travel Board hearing before the undersigned in San Antonio, Texas.  A transcript of the hearing is of record.  The Board remanded the appeal in May 2013 for additional development.
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
 
The issues of entitlement to service connection for a bowel disorder, a kidney disorder, a chest tube scar, and a right eye disorder, to include diabetic retinopathy, each claimed as secondary to residuals of a cerebrovascular accident; as well as the issues of entitlement to an increased rating for coronary artery disease with hypertension, and entitlement to a total disability evaluation based on individual unemployability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107 (a) (2) (West 2002).
 
FINDINGS OF FACT
 
1.  Looking only at compensable disorders related to the Veteran's service connected residuals of a cerebrovascular accident the record shows that he is entitled to a 70 percent rating for dementia, a 40 percent for moderate incomplete paralysis of the right lower radicular group, a 30 percent for incomplete paralysis related to the right median nerve, a 30 percent for aphasia/dysphasia, a 20 percent for mild incomplete paralysis related to the right middle radicular group, and separate 10 percent evaluations for mild incomplete paralysis related to the right external popliteal nerve, mild incomplete paralysis related to the posterior tibial nerve, and mild incomplete paralysis of the anterior crucial nerve.  

2.  The appellant also is service connected with 10 percent ratings for hypertension, and for coronary artery disease.  Further, the Veteran has multiple service connected disorders which currently do not warrant a compensable rating.   

3.  The Veteran is shown to be in need of regular aid and attendance by reason of service-connected disabilities.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for entitlement to a combined 100 schedular rating percent for residuals of a cerebrovascular accident since June 1, 2008 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3. 4.7, 4.25, 4.118, 4.124 (a), 4.130, Diagnostic Codes 7801, 8210, 8511, 8512, 8515, 8521-23, 8525-26, 9326. (2013).

2.  Resolving reasonable doubt in the appellant's favor the criteria for special monthly compensation by reason of being in need of regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2013).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.159, 3.326 (a) (2013).  As the Board is granting a 100 percent initial rating for residual of a cerebrovascular accident  and for special monthly compensation, the claim is substantiated, and there are no further VCAA duties.  38 U.S.C.A. § 5103A (a) (2).
 
Entitlement to a combined 100 Percent Rating for Residuals of a Cerebrovascular accident 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.
 
Where, as here, the Veteran appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.
 
The Veteran is currently serviced-connected for vascular dementia, evaluated as 70 percent disabling; incomplete right upper extremity peripheral neuropathy, evaluated as 40 percent disabling; residuals of a cerebrovascular accident with aphasia and dysphagia, evaluated as 30 percent disabling; hypertension, evaluated as 10 percent disabling; right lower extremity peripheral neuropathy, evaluated as 10 percent disabling; and for coronary artery disease associated with hypertension, evaluated as 10 percent disabling.  He also is service connected at the noncompensable rate for right elbow arthritis with olecranon bursitis, residuals of a perforated right ear drum, post-operative residuals of hemorrhoids with anal fissure and fistula, and for erectile dysfunction.  The combined rating is 90 percent.  

The Veteran argues that he is entitled to a higher combined rating for residuals of his  cerebrovascular accident.
 
As directed in the May 2013 remand, the Board found that prior VA examinations of record did not adequately describe the nature and severity of the residuals of the Veteran's cerebrovascular accident.  While it is true that the RO has failed to address other claims related to the cerebrovascular accident, to include all residuals thereof, see referred issues noted in the introduction above, the Board finds that it can address the question presented.
 
Turning first to impairment caused by right upper extremity peripheral neuropathy a June 2013 VA examiner recorded that the Veteran had constant pain, numbness, and some decreased strength in the right upper extremity.  The Veteran also lacked sensation for light touch in the right forearm.  
  
The examiner noted that the Veteran had moderate incomplete paralysis related to the lower radicular group of the right arm.  The Veteran is right handed.  Regulations provide for a 40 percent rating for moderate incomplete paralysis of the major lower radicular group which includes effects of the hand and some or all flexors of the wrist and fingers.  A 50 percent rating is assigned for severe incomplete paralysis.  This was not demonstrated on examination.  38 C.F.R. § 4.124 (a), Diagnostic Code 8512.  The Board therefore finds that the Veteran is entitled to a 40 percent  rating for disability related to the right upper extremity's lower radicular group based upon the VA examiner's findings.
 
On examination in June 2013, the Veteran also demonstrated moderate incomplete paralysis related to the median nerve which affects the hands, fingers, and wrist.  A 30 percent rating is assigned for moderate incomplete paralysis related to the median nerve of the major upper extremity.  A 50 percent rating is assigned for severe incomplete paralysis.  This was not shown on examination.  Id. Diagnostic Code 8515.  The Board therefore finds that the Veteran is entitled to a 30 percent rating for disability related to the median nerve based upon the VA examiner's findings.
 
The Veteran was shown to have moderate incomplete paralysis of the long thoracic nerve which affects the ability to raise the arm above shoulder level.  A 10 percent rating is assigned for moderate incomplete paralysis related to the long thoracic nerve of the major upper extremity.  A 20 percent rating is assigned for severe incomplete paralysis, which was not shown on examination.  Id. Diagnostic Code 8519.  The Board therefore finds that the Veteran is entitled to a 10 percent rating for disability related to the long thoracic nerve based upon the VA examiner's findings.
 
The June 2013 examiner also noted incomplete paralysis related to the middle radicular group which affects adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist.  The examiner did not note the severity of this paralysis, but the minimum rating for incomplete paralysis related to the middle radicular group is 20 percent.   Id. Diagnostic Code 8511.  Given that the Veteran demonstrated active movement against some resistance (4/5) upon wrist extension, entitlement to a rating greater than 20 percent is not justified because moderate incomplete paralysis of the middle radicular group is not shown.  38 C.F.R. § 4.124a, Diagnostic Code 8511.
 
In light of the foregoing the Board finds that the combined rating using VA's combined rating table for the appellant's right upper extremity nerve disorders is 70 percent.  38 C.F.R. § 4.25 (2013).  Such an assignment does not violate the "amputation rule" which states that a combined set of disability ratings may not exceed the schedular rating for amputation of the extremity at the relevant level.  See 38 C.F.R. § 4.68.  

Initial Rating for Right Lower Extremity Peripheral Neuropathy
 
The June 2013 VA examiner found that the Veteran suffered severe constant pain and severe numbness in the right lower extremity.  His gait was stooped and slow when using a rolling walker.
 
The June 2013 VA examiner found that the Veteran had mild incomplete paralysis related to the external popliteal nerve which affects the foot and toes.  The regulations provide for a 10 percent rating for mild incomplete paralysis related to the external popliteal nerve.  A greater rating is assigned for severe incomplete paralysis which was not demonstrated upon examination.  Id., Diagnostic Code 8521.  The Board therefore finds that the Veteran is entitled to a 10 percent disability rating for disability related to the external popliteal nerve based upon the VA examiner's findings.
 
The VA examiner also found that the Veteran had mild incomplete paralysis related to the musculocutaneous nerve which affects the foot.  The regulations provide for a non-compensable rating for mild incomplete paralysis related to the musculocutaneous nerve.  A 10 percent rating is assigned for moderate incomplete paralysis which was not demonstrated on examination.  Id., Diagnostic Code 8522.  The Board therefore finds that the Veteran is entitled to a non-compensable rating for disability related to the right lower extremity external popliteal nerve.
 
The examiner found mild incomplete paralysis related to the anterior tibial nerve which affects the foot.  The regulations provide for a non-compensable rating for mild incomplete disability related to the anterior tibial nerve.  A 10 percent rating is assigned for moderate incomplete paralysis which was not demonstrated on examination.  Id., Diagnostic Code 8523.  The Board therefore assigns a non-compensable rating for disability related to the anterior tibial nerve.

The Veteran demonstrated mild incomplete paralysis related to the posterior tibial nerve on examination.  This nerve affects the foot.  Regulations provide for a 10 percent rating for mild incomplete paralysis of the posterior tibial nerve.  A 20 percent rating is assigned for moderate incomplete paralysis which was not demonstrated on examination.  Id., Diagnostic Code 8525.  The Board therefore assigns a 10 percent rating for the disability related to the posterior tibial nerve.
 
The examiner found mild incomplete paralysis related to the anterior crural nerve.  The anterior crural nerve affects the quadriceps.  Regulations provide for a 10 percent rating for mild incomplete paralysis of the anterior crural nerve.  Id., Diagnostic Code 8526.  The Board therefore assigns a 10 percent rating for disability related to the anterior crural nerve based upon the examiner's findings.  A higher rating is not in order in the absence of moderate incomplete paralysis.

Initial Rating for Dementia
 
The Board finds that the Veteran is not entitled to a rating in excess of 70 percent for service-connected dementia related to his cerebrovascular accident.  38 C.F.R. § 4.130, Diagnostic Code 9326.
 
A rating of 70 percent is assigned when the veteran demonstrates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent rating is assigned when the veteran demonstrates total occupational and social impairment due to symptoms such as a gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  
 
At the June 2013 VA examination, the VA examiner found that the Veteran had occupational and social impairment with deficiencies in most areas.  However, the VA examiner did not find that the Veteran demonstrated total occupational and social impairment.  The Veteran demonstrated good eye contact, liked to be around others, reportedly recognizing family members (including distant family members who do not often visit), and could recall long-ago events.  He did have problems with short and long term memory, and understanding complex commands.  He showed impaired abstract thinking, and gross impairment in thought processes and communication.  The examiner opined that the appellant was not competent to manage his financial affairs.

The record does not include any evidence that the appellant's dementia causes grossly inappropriate behavior, that he was in persistent danger of self-injury or injury to others, that he was disoriented to time or place, or that he could not recall his close relatives, own occupation, or own name.  Issues concerning communication and self-care were reported, but related to the Veteran's right-sided neuropathy and speech difficulty.  Considering the record as a whole, the Board does not find that the Veteran is entitled to a 100 percent rating for service-connected dementia.
 
Initial Rating for Aphasia/Dysphasia
  
The evidence preponderates against finding that the Veteran is entitled to a rating in excess of 30 percent for service-connected aphasia/dysphasia related to his cerebrovascular accident.  The Veteran is currently rated 30 percent disabled under Diagnostic Code 8409 for paralysis of the tenth cranial nerve.  A 30 percent rating is assigned for severe incomplete paralysis of the tenth cranial nerve.  A 50 percent rating is assigned for complete paralysis of the tenth cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code  8409.  There is no evidence that the Veteran has complete paralysis related to the tenth cranial nerve.  For instance, the record reflects that he was still able to swallow, which indicates that there is no complete paralysis of the tenth cranial nerve.  A rating in excess of 30 percent is therefore not warranted.  Id.
 
Initial Rating for Loss of Erectile Power
 
The Veteran is not entitled to a compensable rating for service-connected loss of erectile power related to his residuals of a cerebrovascular accident.
 
Under Diagnostic Code 7522, a 20 percent rating is assigned when there is evidence of deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.
 
The Board finds that the Veteran is not entitled to a compensable rating for erectile dysfunction.  The evidence does not show, nor has the Veteran asserted, that he has any sort of penis deformity.  Therefore, a higher disability rating for erectile dysfunction is not warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  
 
The Board has also considered whether a compensable rating is warranted under any alternative rating codes.  As removal of the glans or half or more of the penis has not been shown, a compensable rating under alternative provisions is not warranted.  38 C.F.R. § 4.115b, Diagnostic Codes 7520, 7521.
 
Application of 38 C.F.R. § 4.25 (2013), VA's combined rating table

In light of the foregoing the Board finds that the Veteran is entitled to a rating of 100 percent for residuals of his cerebrovascular accident.  That is, the Board finds that the appellant is entitled to a 70 percent rating for dementia, a 40 percent for moderate incomplete paralysis of the right lower radicular group, a 30 percent for incomplete paralysis related to the right median nerve, a 30 percent for aphasia/dysphasia, a 20 percent for mild incomplete paralysis related to the right middle radicular group, and separate 10 percent evaluations for mild incomplete paralysis related to the right external popliteal nerve, mild incomplete paralysis related to the posterior tibial nerve, and mild incomplete paralysis of the anterior crucial nerve.  The combined rating for these disorders using VA's combined rating table is 100 percent.  38 C.F.R. § 4.25.
 
The Board assigns this rating from the period beginning June 1, 2008.  Although the Veteran did not have a VA examination that established several of the ratings as compensable until June 2013, the record, including the VA examiner's report, reflects that the Veteran experienced peripheral neuropathy of the upper and lower extremities, dementia, and aphasia/dysphasia beginning after his cerebrovascular accident.  There is no evidence that these symptoms began or substantially worsened after June 2008.  The Board therefore finds that staged ratings are not appropriate and that the 100 percent  rating should be assigned effective June 1, 2008.  Fenderson, 12 Vet. App. at 126.
 
Entitlement to Special Monthly Compensation for Regular Aid and Attendance
 
Beginning in his July 2010 claim and continuing to his January 2014 informal hearing presentation, the Veteran argues that he is entitled to special monthly compensation based upon the need of regular aid and attendance.  The Veteran argues that the VA examiner has found him to be incompetent which is in essence a factual determination that he is incapable of protecting himself from the normal hazards of his environment.  The Veteran further notes that the examiner also found that he requires the assistance of another person to administer his benefits.
 
Special monthly compensation based on a need for aid and attendance is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350(b) (2013).  

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a) (2013). 
 
It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole. It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need. See Turco v. Brown, 9 Vet. App. 222 (1996).
 
The Veteran suffered a cerebrovascular accident in November 2007.  He has been confined to a nursing home since July 2008.
 
At the February 2013 hearing, the Veteran and his wife testified that the Veteran was recommended not to eat solid foods.  Additionally, he needs help bathing himself.
 
The June 2013 VA examiner noted that the Veteran could nod yes and no in response to questions and could speak at times, but his speech was slow and difficult to understand.  While the Veteran no longer had a feeding tube as he once did, he continued to have a mild swallowing difficulty.  The Veteran required a walker, wheelchair, or scooter.  The examiner noted difficulty with mobility and a great risk of falling.
 
The June 2013 VA psychologist found that the Veteran had occupational and social impairment with deficiencies in most areas from a psychological perspective and found that he had impairment due to his service-connected dementia, inability to talk, and right-sided weakness.  The examiner described impairment of the Veteran's short and long-term memory, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, and gross impairment in thought processes or communication.  Although the Veteran enjoyed being around others, his interaction with others was limited.  The examiner assigned a Global Assessment of Functioning score of 30.  Additionally, the examiner recorded that the Veteran was unable to respond to a standard medical examination due to his aphasia.  His wife maintains power of attorney for his financial and medical needs and the examiner found that the Veteran's dementia rendered him unable to manage his financial affairs.  According to the VA examiner, while the Veteran could sign his name, due to his right-sided weakness he was not able to do much more.  He needs assistance with bathing and shaving himself.
 
From the foregoing it is clearly evident that the Veteran meets the criteria for entitlement to special monthly compensation by reason of being in need of regular aid and attendance.  He is unable to keep himself clean because he cannot bathe himself.  He has difficulty eating due to swallowing issues following his stroke.  He is unable to protect himself from the hazards or dangers incident to his daily environment.  For instance, he has difficulty with mobility and balance issues that cause a great risk of falling.  He would have difficulty expressing himself or warning about hazards because he cannot speak.  This is evidenced by the fact that the VA examiner noted that the Veteran could not respond to questions related to examination due to his service-connected aphasia.  The Veteran's service-connected dementia has caused impaired judgment and other psychological issues that further impair his ability to make decisions such as medical decisions and financial decisions which have been delegated to his wife.  Based upon the record as a whole and extending the benefit of the doubt to the Veteran, the Board finds that entitlement to special monthly compensation based on a need for aid and attendance is warranted in this case.
 
 
ORDER
 
Entitlement to a combined 100 percent rating for residuals of a cerebrovascular accident is granted subject to the laws and regulations governing the award of monetary benefits.
 
Entitlement to special monthly compensation based on the need of regular aid and attendance is granted subject to the laws and regulations governing the award of monetary benefits.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


